DETAILED RESTRICTION ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Restriction Requirement
01.	This Office Action includes: (1) a requirement to elect between GROUPs of claims directed to inventions that are related as disclosed and distinct as claimed, and (2) a requirement to elect between distinct species. 
A Response to this Action will be INCOMPLETE, AND THEREFORE NON-RESPONSIVE, if it fails to elect: (1) a specific GROUP of claims, and (2) a specific Species. See 37 CFR 1.143. 
Restriction Between Related Inventions
02.	Under 35 U.S.C. § 121, Applicants are required to elect one of the following related as disclosed GROUPs of inventions for prosecution on the merits:
GROUP I.	Product claims 16-20, reciting "wherein a minimum distance between the jog via and the drain contact is greater than or about equal to a minimum distance between the end surface of the drain contact and the sidewall surface of the main portion of the via rail, and wherein the jog via includes an end surface facing the first direction and being vertically aligned with a center line of the gate structure," but not reciting anything about "determining a position of a jog via to be added to the IC design layout according to a location of the gate structure; determining a length of the jog via according to a location of a sidewall surface of the source contact; determining a width of the jog via according to a distance between the jog via and the drain contact," and not reciting anything about "wherein a minimum distance between the jog via and the drain contact is greater than or about equal to a minimum distance between the sidewall surface of the main portion of the via rail and an opposing end surface of the drain contact," classified in USPC class 257 and CPC H01L 2224/9511.  Note the requirement to restrict between species if this GROUP is elected. 
GROUP IIA.	Process claims 1-10, reciting "determining a position of a jog via to be added to the IC design layout according to a location of the gate structure; determining a length of the jog via according to a location of a sidewall surface of the source contact; determining a width of the jog via according to a distance between the jog via and the drain contact," but not reciting anything about "wherein a minimum distance between the jog via and the drain contact is greater than or about equal to a minimum distance between the sidewall surface of the main portion of the via rail and an opposing end surface of the drain contact," and not reciting anything about "wherein a minimum distance between the jog via and the drain contact is greater than or about equal to a minimum distance between the end surface of the drain contact and the sidewall surface of the main portion of the via rail, and wherein the jog via includes an end surface facing the first direction and being vertically aligned with a center line of the gate structure," classified in USPC class 438 and CPC H01L 2224/9511. Note the requirement to restrict between species if this GROUP is elected. 
GROUP IIB.	Process claims 11-15, reciting "wherein a minimum distance between the jog via and the drain contact is greater than or about equal to a minimum distance between the sidewall surface of the main portion of the via rail and an opposing end surface of the drain contact," but not reciting anything about "wherein a minimum distance between the jog via and the drain contact is greater than or about equal to a minimum distance between the end surface of the drain contact and the sidewall surface of the main portion of the via rail, and wherein the jog via includes an end surface facing the first direction and being vertically aligned with a center line of the gate structure," and not reciting anything about "determining a position of a jog via to be added to the IC design layout according to a location of the gate structure; determining a length of the jog via according to a location of a sidewall surface of the source contact; determining a width of the jog via according to a distance between the jog via and the drain contact," classified in USPC class 438 and CPC H01L 21/024+. Note the requirement to restrict between species if this GROUP is elected.
Claims of GROUPs IIA and IIB are related as: sub-combinations, possibly usable together. See M.P.E.P. § 806.05(d). 
And claims of GROUPs I and claims of each of GROUPs IIA and IIB are related as: a product made and a process for making a product. See M.P.E.P. § 806.05(f). 
Restricting examination to one GROUP of claims from GROUPs of inventions disclosed as related is proper IF: (A) the claimed inventions of the different GROUPs are "distinct" (see M.P.E.P. §§ 803I & 806.5) for the reasons given below; and (B) "[t]here would be a serious burden on … examin[ation] if" Applicants are not required to restrict examination to one GROUP (see M.P.E.P. §§ 803I & 808.02). See M.P.E.P. §§ 803I & 808 stating that a proper restriction requirement must satisfy both prongs. 
With respect to GROUPs IIA and IIB, with respect to prong A, claims of different GROUPs, reciting different sub-combinations possibly usable together, directed to inventions disclosed as related, are "distinct" if: (1) the sub-combinations are not obvious variants; and (2) at least one sub-combination is separately usable. See M.P.E.P. § 806.05(d).
Claims of GROUPs IIA and IIB are "distinct" from each other because GROUP IIA's claim-recited sub-combination ("determining a position of a jog via to be added to the IC design layout according to a location of the gate structure; determining a length of the jog via according to a location of a sidewall surface of the source contact; determining a width of the jog via according to a distance between the jog via and the drain contact"; hereinafter "CRSC1") and GROUP IIB's claim-recited sub-combination ("wherein a minimum distance between the jog via and the drain contact is greater than or about equal to a minimum distance between the sidewall surface of the main portion of the via rail and an opposing end surface of the drain contact" hereinafter "CRSC2") do not overlap and are non-obvious over each other, on the current record, because they are directed to features having different CPC classifications.
CRSC1 and CRSC2 also are separately usable--CRSC1 can be used separately from any of the claimed inventions of GROUP IIB since the latter do NOT require CRSC1; CRSC2 can be used separately from any of the claimed inventions of GROUP IIA since the latter do NOT require CRSC2.
Prong A, therefore, is satisfied and claims of GROUPs IIA and IIB, respectively, are "distinct" from each other. See M.P.E.P. § 806.5. 
In the instant case, moreover, searching for the claims of GROUPs IIA and IIB, together, is "a serious burden" because the claims of GROUPs IIA and IIB have acquired separate statuses in the art, as shown by the different classifications of the claims of the GROUPs. Also, searching the prior art for the claims of GROUPs IIA and IIB, together, is "a serious burden" because it would require searching different classes/subclasses or electronic resources, and employing different search queries, or both. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]." 
Furthermore, examining claims of GROUPs IIA and IIB, together, would likely raise different non-prior art issues under 35 U.S.C. §§ 101 or 112(a), or both.
Prong B, therefore, is satisfied and together considering claims of Groups IIA and IIB on the merits is a serious burden. See M.P.E.P. §§ 803I & 808.02.
Accordingly, restricting claims of GROUPs IIA and IIB, from each other, is proper. See M.P.E.P. §§ 803I & 808.
With respect to GROUPs I and IIA, with respect to prong A, claims of different GROUPs, directed to inventions related as a product made and a process making a product, are "distinct" if: (1) the claimed process can make a product materially different from the claimed product; or (2) a process, materially different from the claimed process, can make the claimed product. See M.P.E.P. § 806.05(f).
Claims of GROUPs I and IIA are "distinct" from each other because GROUP IIA's claimed processes can make a product requiring "determining a position of a jog via to be added to the IC design layout according to a location of the gate structure; determining a length of the jog via according to a location of a sidewall surface of the source contact; determining a width of the jog via according to a distance between the jog via and the drain contact," which is materially different from GROUP I's claimed products requiring "wherein a minimum distance between the jog via and the drain contact is greater than or about equal to a minimum distance between the end surface of the drain contact and the sidewall surface of the main portion of the via rail, and wherein the jog via includes an end surface facing the first direction and being vertically aligned with a center line of the gate structure."
Prong A, therefore, is satisfied and claims of GROUPs I and IIA, respectively, are "distinct" from each other. See M.P.E.P. § 806.5. 
In the instant case, moreover, searching for the claims of GROUPs I and IIA, together, is "a serious burden" because the claims of GROUPs I and IIA have acquired separate statuses in the art, as shown by the different classifications of the claims of the GROUPs. Also, searching the prior art for the claims of GROUPs I and IIA, together, is "a serious burden" because it would require searching different classes/subclasses or electronic resources, and employing different search queries, or both. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]." 
Furthermore, examining claims of GROUPs I and IIA, together, would likely raise different non-prior art issues under 35 U.S.C. §§ 101 or 112(a), or both.
Prong B, therefore, is satisfied and together considering claims of Groups I and IIA on the merits is a serious burden. See M.P.E.P. §§ 803I & 808.02.
Accordingly, restricting claims of GROUPs I and IIA, from each other, is proper. See M.P.E.P. §§ 803I & 808.
With respect to GROUPs I and IIB, with respect to prong A, claims of different GROUPs, directed to inventions related as a product made and a process making a product, are "distinct" if: (1) the claimed process can make a product materially different from the claimed product; or (2) a process, materially different from the claimed process, can make the claimed product. See M.P.E.P. § 806.05(f).
Claims of GROUPs I and IIB are "distinct" from each other because GROUP IIB's claimed processes can make a product requiring "wherein a minimum distance between the jog via and the drain contact is greater than or about equal to a minimum distance between the sidewall surface of the main portion of the via rail and an opposing end surface of the drain contact," which is materially different from GROUP I's claimed products requiring "wherein a minimum distance between the jog via and the drain contact is greater than or about equal to a minimum distance between the end surface of the drain contact and the sidewall surface of the main portion of the via rail, and wherein the jog via includes an end surface facing the first direction and being vertically aligned with a center line of the gate structure."
Prong A, therefore, is satisfied and claims of GROUPs I and IIB , respectively, are "distinct" from each other. See M.P.E.P. § 806.5. 
In the instant case, moreover, searching for the claims of GROUPs I and IIB, together, is "a serious burden" because the claims of GROUPs I and IIB have acquired separate statuses in the art, as shown by the different classifications of the claims of the GROUPs. Also, searching the prior art for the claims of GROUPs I and IIB, together, is "a serious burden" because it would require searching different classes/subclasses or electronic resources, and employing different search queries, or both. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]." 
Furthermore, examining claims of GROUPs I and IIB, together, would likely raise different non-prior art issues under 35 U.S.C. §§ 101 or 112(a), or both.
Prong B, therefore, is satisfied and together considering claims of Groups I and IIB on the merits is a serious burden. See M.P.E.P. §§ 803I & 808.02.
Accordingly, restricting claims of GROUPs I and IIB, from each other, is proper. See M.P.E.P. §§ 803I & 808.
03.	A Response to this Action [hereinafter "electing Response"] will be INCOMPLETE, AND THEREFORE NON-RESPONSIVE, if it fails to:
1.	elect one, and only one, GROUP of I, IIA, and IIB for prosecution on the merits (see 37 CFR 1.143); and 
2.	list all Response-including claims (whether amended, non-amended, OR added/new) belonging to the elected GROUP (see, e.g., M.P.E.P. § 809.02(a)). 
The electing Response will be NON-Responsive if the claim(s) it lists, supra, as belonging to the GROUP it elects, supra, do NOT overlap with the claim(s) it lists, infra, as reading on the Species it elects, infra. 
04.	The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicants must elect with traverse. See M.P.E.P. § 818.01(c). To be timely, a traversal must be presented at the time of election. Failing to timely traverse loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See M.P.E.P § 818.01(a).
If Applicants traverse on the ground that the inventions of the GROUPs are not "distinct," then Applicants MUST identify evidence now of record, or submit evidence, showing the inventions are obvious variants or clearly admit on the record that this is the case. If Applicants provide such evidence or admission and the Examiner finds one of the inventions of the GROUPs unpatentable over the prior art, then the provided evidence or admission may be used in 35 U.S.C. §§ 102 and 103 rejections of the inventions of the other GROUPs. 
A Response that fails to elect a GROUP, whether it argues all claims are allowable or the Restriction Requirement is in error, is non-responsive--and may be held intentionally non-responsive. See M.P.E.P §§ 808.01(a) and 818.01(b).
05.	Applicants have been required to elect between product and process claims. 
If claims directed to the product are elected, and the product claims are subsequently found allowable, withdrawn process claims that depend from, or otherwise require all the limitations of, the allowable product claim will be considered for rejoinder. Accordingly, all claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See M.P.E.P. § 821.04. To rejoin the withdrawn process claim(s), therefore, Applicants must amend the process claim(s) during prosecution to require the limitations of the product claims. Failure to do may result in no rejoinder.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claim(s) will be fully examined for patentability in accordance with 37 CFR 1.104. To be allowable, the rejoined claim(s) must meet all criteria for patentability, including the requirements of 35 U.S.C. §§ 101, 102, 103, and 112.
Until all elected product claim(s) are found allowable, an otherwise proper restriction requirement between product claims and process claims will be maintained.
The prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01.
06.	If the electing Response cancels a claim and the canceling causes at least one named inventor to cease being an inventor of at least one claim remaining in this application, then Applicants must amend this application's 37 CFR 1.41 Inventorship by a 37 CFR 1.48 request, including the 37 CFR 1.17(i) fee. 
Restriction Between Species
07.	In addition to electing between Groups of distinct claims, as described above, under 35 U.S.C. § 121, Applicants also are required to elect one of species A and B for prosecution on the merits (if no generic claim is finally held allowable), wherein: 
Species A:	An embodiment described with respect to FIG. 7A. 
Species B:	An embodiment described with respect to FIG. 7B. 
Presently, it is unclear whether any claim is generic. 
Restricting examination to one of plural species is proper (see, e.g., M.P.E.P. §§ 803I & 808 stating that a proper restriction requirement must satisfy both of the following prongs) IF: (A) the claimed inventions of the different Species are "distinct" (see, e.g., M.P.E.P. §§ 803I & 806.5) for the reasons given below; and (B) "[t]here would be a serious burden on … examin[ation] if" Applicants are not required to restrict examination to one Species (see, e.g., M.P.E.P. §§ 803I & 808.02). 
With respect to prong A, two species are "distinct" if they include features that are mutually exclusive, wherein a first species includes a feature not disclosed as included for the second species and the second species includes a feature not disclosed as included for the first species. See M.P.E.P. §§ 806.04(b), 806.04(f), and 806.04(h).
Species A and B are "distinct" from each other because they have mutually exclusive characteristics (as shown in the figures of the embodiments explained by the text associated with the embodiments). See M.P.E.P. § 806.04(f) stating that "a requirement for restriction to a single species[, between "two or more species,"] may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not for a second species , while a second claim recites limitations disclosed for the second species but not for the first species." (underlined herein for emphasis) 
Furthermore, these Species are not obvious over each other based on the current record. 
Prong A, therefore, is satisfied.
With respect to prong B, "[t]here would be a serious burden on … examin[ation] if restriction is not required" between Species A and B because searching the prior art for the mutually exclusive characteristics of these Species requires using different queries to search for prior art references directed to the mutually exclusive characteristics/features of these Species. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]," and noting that "employing different search queries" is one way to show "[a] different field of search," which shows "serious burden on … examin[ation]"). And the prior art applicable to one Species would likely not be applicable to the other Species. See M.P.E.P. § 808.02. Furthermore, these distinct Species are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
Prong B, therefore, also is satisfied.
Accordingly, restricting the Species A and B, from each other, is proper. 
08.	A Response to this Action [hereinafter "electing Response"] will be INCOMPLETE, AND THEREFORE NON-RESPONSIVE, if it fails to:
1.	elect one, and only one, Species of: A and B for prosecution on the merits (see 37 CFR 1.143); and
2.	list all Response-including claims (whether amended, non-amended, OR added/new) reading on (as genus claim or Species claim of) the elected Species (see M.P.E.P. § 809.02(a)). 
The electing Response will be NON-Responsive if the claim(s), supra, it lists as reading on the elected Species do NOT overlap with the listed claim(s), supra, of the elected GROUP of related inventions.
After the electing Response, a filing that adds a new claim and fails to address whether the added, new claim reads on the elected Species, will be incomplete, and therefore non-responsive. See M.P.E.P. § 809.02(a) and 37 CFR 1.143.
09.	The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicants must elect with traverse. See M.P.E.P. § 818.01(c). To be timely, a traversal must be presented at the time of election. Failing to timely traverse loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See M.P.E.P § 818.01(a).
If Applicants traverse on the ground that the Species are not "distinct," then Applicants MUST identify evidence now of record, or submit evidence, showing the Species are obvious variants or clearly admit on the record that this is the case. If Applicants provide such evidence or admission and the Examiner finds one of the Species unpatentable over the prior art, then the provided evidence or admission may be used in 35 U.S.C. §§ 102 and 103 rejections of the inventions of the other Species. 
A Response that fails to elect a Species, whether it argues all claims are allowable or the Restriction Requirement is in error, is non-responsive--and may be held intentionally non-responsive. See M.P.E.P §§ 808.01(a) and 818.01(b). 
10.	Upon the allowance of a generic claim, a pending claim that has been withdrawn from consideration, as being directed to non-elected Species, will be considered on the merits only if it:
1.	depends from an allowable generic claim; OR
2.	otherwise requires all the limitations of an allowable generic claim.
A withdrawn claim failing to meet one of the above two criteria will not be rejoined. See M.P.E.P. § 821.04(b).
11.	If the electing Response cancels a claim and the canceling causes at least one named inventor to cease being an inventor of at least one claim remaining in this application, then Applicants must amend this application's 37 CFR 1.41 Inventorship by a 37 CFR 1.48 request, including the 37 CFR 1.17(i) fee.
CONCLUSION
12.	A shortened statutory period for Response to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for Response, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814